DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-13 and 15-20 are pending. 

Response to Amendment
With respect to Claim Objection, Applicant’s amendment has overcome the claim objection.
With respect to 112(b) rejection, Applicant’s amendments have overcome each and every rejection. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection have been made necessitated by amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haarlander et al. (US 2014/0303693), hereinafter “Haarlander”.
Re Claim 1, Haarlander discloses a wearable photobiomodulation device, comprising: 
a shell having an inside surface and an outside surface (fig. 3 and fig. 4, para. [0074], an open cup 20); 
an illumination component coupled to the shell and configured to deliver light to a photoresponsive portion of a body of an individual wearing the device (para. [0074], a plurality of light sources 6, such as LEDs or laser diodes, are placed on the inside of the tube and also may be placed on the top side of the cup), 
wherein the photoresponsive portion is scrotal and underlying testicular tissue (para. [0074], the cup is adapted to hold the testicles); 
wherein the inside surface has a shape that contours the portion of the body (para. [0074]), and 
wherein the illumination component is coupled to the inside surface and/or outside surface (para. [0074], a plurality of light sources 6, such as LEDs or laser diodes, are placed on the inside of the tube and also may be placed on the top side of the cup).  
Re Claim 2, Haarlander discloses that the shell further comprises a retention mechanism that releasably retains the device on the body of the individual (para. [0074], one or more straps or arms 40 may be used to help position the device and hold it in place).  
Re Claim 3, Haarlander discloses that the shell is a molded polymeric shell portion (para. [0019], the device may be made of any suitable material, such as plastic, metal, steel, rubber, fabric, or any combination thereof and may be rigid or flexible in whole or in part.).  
Re Claim 4, Haarlander discloses that the illumination component comprises one or more laser diodes or light emitting diodes emitting red light and/or infrared light (para. [0074], a plurality of light sources 6, such as LEDs or laser diodes, are placed on the inside of the tube and also may be placed on the top side of the cup, para. [0006], [0025], the light sources include red, blue, green and orange colors and can run all safe wavelengths of the electromagnetic spectrum, including visible light and near-infrared light; para. [0088], laser diodes, LED).  
Re Claim 8, Haarlander discloses that the illumination component is configured and coupled to the shell such that the light is delivered to the portion of the body over a distance of no more than 5 cm (para. [0074], a plurality of light sources 6, such as LEDs or laser diodes, are placed on the inside of the tube and also may be placed on the top side of the cup. The cup is adapted to hold the testicles).  
Re Claim 12, Haarlander discloses that the illumination component further comprises a rechargeable or disposable power source (para. [0080], one or more batteries).  
Re Claim 13, Haarlander discloses that the illumination module further comprises a driver module that control operation of one or more laser diodes or light emitting diodes (abstract, para. [0021], [0028], [0074], [0079], a control unit may be wired or wirelessly connected to the device to power and control the frequency and timing of the light therapy application).  
Re Claim 15, Haarlander disclose that the shell is configured as a sports cup (para. [0074], an open cup 20).  
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haarlander et al. (US 2014/0303693), hereinafter “Haarlander” in view of Truckai et al. (US 2022/0143420), hereinafter “Truckai”.
Re Claims 16 and 17, Haarlander discloses a method of effecting photobiomodulation in an individual, comprising: 
providing a wearable photobiomodulation device according to claim 1 (please see the claim mapping for claim 1); 
attaching or causing to attach the wearable photobiomodulation device to the individual such that the wearable photobiomodulation device delivers a dose of light to a photoresponsive tissue of the individual (para. [0074], one or more straps or arms 40 may be used to help position the device and hold it in place; para. [0074], a plurality of light sources 6, such as LEDs or laser diodes, are placed on the inside of the tube and also may be placed on the top side of the cup), 
wherein the photoresponsive portion is scrotal and underlying testicular tissue (para. [0074], the cup is adapted to hold the testicles); and 
delivering the dose of light to the individual (para. [0083]-0090)). 
Haarlander discloses that the wearable photobiomodulation device is attached to the individual for a time between 10 and 60 minutes while delivering the dose of light (para. [0083]-0090) discloses using doses of 20 minutes, para. [0074], one or more straps or arms 40 may be used to help position the device and hold it in place – using the straps/arms, the wearable device can be attached to the individual for however long that is necessary)
Haarlander is silent regarding delivering the doses of light to the individual to thereby increase endogenous testosterone in the individual.  
However, Truckai discloses wearable light stimulation system and method (abstract) and teaches delivering doses of light to testicular tissue to increase endogenous testosterone in the individual (para. [0008], a wearable structure carrying light emitters proximate to testes of a patient, where the wearable structure carrying light emitters emits at least one selected wavelength between 400 nm and 850 nm; actuating the light emitters in a duty cycle consisting of an ON/OFF sequence wherein the ON interval totals at least 5 minutes in at least a 30 minute period; and providing an irradiance in the range of 20 mW/cm2 to 200 mW/cm2 to the patient’s testes where such irradiance enhances testosterone levels in the patient). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haarlander, by delivering the doses of light to the individual to thereby increase endogenous testosterone in the individual, as taught by Truckai, for the purpose of using photobiomodulation therapy to elevate testosterone levels in a male patient (para. [0028], [0029], The testes are the body’s main source of male hormone such as testosterone, and light stimulation is adapted to increase testosterone levels) and as a maintenance therapy to maintain testosterone levels at a selected level (para. [0038]). 
Re Claim 18, Haarlander discloses that the wearable photobiomodulation device is attached to a genital area of the individual (para. [0074], the cup is adapted to hold the testicles).  
Re Claim 19, Haarlander as modified by Truckai discloses the claimed invention substantially as set forth in claim 16. 
Haarlander discloses that the illumination component is configured and coupled to the shell such that light from the illumination component is delivered to target illumination area for claimed testicular tissue (para. [0074]). 
	Haarlander is silent regarding the target tissue area of about 100-200 cm2.
	Haarlander’s device is configured to provide light therapy to the same body parts as claimed or disclosed in the instant specification. 	
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haarlander, by delivering the dose to a target tissue area of about 100-200 cm2, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144. 04 IV. 
MPEP 2112.02 discloses that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.
Re Claim 20, Haarlander further discloses that the dose of light is administered no more than 3 hours prior to bedtime of the individual (para. [0085], blue light to Alzheimer’s patients helped biological clock to sleep longer at night).
Re Claim 5, Haarlander discloses the claimed invention substantially as set forth in claims 1 and 4. 
	Haarlander discloses that the illumination component comprises one or more laser diodes or light emitting diodes emitting red light and/or infrared light (para. [0074], a plurality of light sources 6, such as LEDs or laser diodes, are placed on the inside of the tube and also may be placed on the top side of the cup, para. [0006], [0025], the light sources include red, blue, green and orange colors and can run all safe wavelengths of the electromagnetic spectrum, including visible light and near-infrared light; para. [0088], laser diodes, LED), but is silent regarding the red light and/or infrared light having a wavelength of about 660 nm or about 880 nm.  
	However, Truckai discloses wearable light stimulation system and method (abstract) and teaches delivering doses of light to testicular tissue to increase endogenous testosterone in the individual (para. [0008], a wearable structure carrying light emitters proximate to testes of a patient, where the wearable structure carrying light emitters emits at least one selected wavelength between 400 nm and 850 nm; actuating the light emitters in a duty cycle consisting of an ON/OFF sequence wherein the ON interval totals at least 5 minutes in at least a 30 minute period; and providing an irradiance in the range of 20 mW/cm2 to 200 mW/cm2 to the patient’s testes where such irradiance enhances testosterone levels in the patient). Truckai teaches the LEDs emitting at least one selected wavelength that ranges between 400 nm and 850 nm (para. [0031]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haarlander, by configuring the red light and/or infrared light to have a wavelength of about 660 nm or about 880 nm, as taught by Truckai, for the purpose of using photobiomodulation therapy to elevate testosterone levels in a male patient (para. [0028], [0029], The testes are the body’s main source of male hormone such as testosterone, and light stimulation is adapted to increase testosterone levels) and as a maintenance therapy to maintain testosterone levels at a selected level (para. [0038]). 
Re Claim 10, Haarlander discloses the claimed invention substantially as set forth in claim 1. 
	Haarlander further discloses that the illumination component is configured and coupled to the shell such that the light has power output per laser diode or LED from 1 mW to 300 mW (para. [0088]), but is silent regarding a dose of between 5- 50 mJ/cm2.
	However, Truckai discloses wearable light stimulation system and method (abstract) and teaches delivering doses of light to testicular tissue to increase endogenous testosterone in the individual, providing an irradiance in the range of 20 mW/cm2 to 200 mW/cm2 to the patient’s testes (para. [0008], a wearable structure carrying light emitters proximate to testes of a patient, where the wearable structure carrying light emitters emits at least one selected wavelength between 400 nm and 850 nm; actuating the light emitters in a duty cycle consisting of an ON/OFF sequence wherein the ON interval totals at least 5 minutes in at least a 30 minute period; and providing an irradiance in the range of 20 mW/cm2 to 200 mW/cm2 to the patient’s testes where such irradiance enhances testosterone levels in the patient).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haarlander, by configuring dose to be in the range of 20 mW/cm2 to 200 mW/cm2, as taught by Truckai, for the purpose of using photobiomodulation therapy to elevate testosterone levels in a male patient (para. [0028], [0029], The testes are the body’s main source of male hormone such as testosterone, and light stimulation is adapted to increase testosterone levels) and as a maintenance therapy to maintain testosterone levels at a selected level (para. [0038]).
	Truckai is silent regarding a dose of between 5- 50 mJ/cm2.
	However, Truckai discloses the same treatment purpose as claimed invention and as disclosed in the instant application. The pulse duration and fluence are result-effective variables for providing optimal penetration and absorption characteristics. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haarlander as modified by Truckai, by configuring the dose to be between 5- 50 mJ/cm2 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haarlander et al. (US 2014/0303693), hereinafter “Haarlander”.
Re Claim 9, Haarlander discloses the claimed invention substantially as set forth in claim 1. 
	Haarlander discloses that the illumination component is configured and coupled to the shell such that light from the illumination component is delivered to target illumination area for claimed testicular tissue (para. [0074]). 
	Haarlander is silent regarding the target illumination area of about 100-200 cm2.
	Haarlander’s device is configured to provide light therapy to the same body parts as claimed or disclosed in the instant specification. 	
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haarlander, by configuring the illumination component to be configured and coupled to the shell to deliver light to a target illumination area of about 100-200 cm2, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144. 04 IV. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haarlander et al. (US 2014/0303693) in view of Pina (US 2019/0224495).
Re Claim 6, Haarlander discloses the claimed invention substantially as set forth in claims 1 and 4. 
Haarlander discloses that the array is engineered to produce multiple wavelengths, power outputs, amplitudes and wave types producing therapeutic benefits to biological tissue by utilizing expandable software, smart chips, adaptive lenses, and light producing technology that is completely scalable and configurable to operator needs (para. [0027]). 
Haarlander is silent regarding the illumination component further comprising a diffuser optically coupled to the one or more laser diodes or the light emitting diodes.
However, Pina discloses a wearable laser therapy apparatus with at least one laser diode (abstract) and teaches a flexible translucent liner configured to diffuse light from the plurality of light sources (abstract, para. [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haarlander, by adding a diffuser optically coupled to the one or more laser diodes or the light emitting diodes, as taught by Pina, for the purpose of diffusing light from the plurality of light sources, allowing the use of less light sources and still providing adequate coverage that is effective for therapy (para. [0032]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haarlander et al. (US 2014/0303693) in view of Zharov (US 6,443,978)
Re Claim 7, Haarlander discloses the claimed invention substantially as set forth in claims 1 and 4. 
	Haarlander is silent regarding the illumination component further comprising an optical element that disperses light and that is optically coupled to the one or more laser diodes or the light emitting diodes to allow irradiate at an angle of at least 120 degrees.  
	Zharov discloses a phototherapy device with laser or light diodes placed on the surface of a substrate whose shape is adequate to the shape of the zone of pathology (abstract) and teaches that each source of radiation can have its independent optics, for example, positive or negative lenses or diffusive coating, in particular, on the surface of light diodes, which provides the redistribution of energy of radiation within a wide angle: up to 180 degrees (col. 3, lines 60-67). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haarlander, by adding an optical element that disperses light and that is optically coupled to the one or more laser diodes or the light emitting diodes to allow irradiation at an angle of at least 120 degrees, as taught by Zharov, for the purpose of providing the redistribution of energy of radiation within a wide angle, thereby providing light evenly across a surface area (col. 3, lines 60-67). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haarlander et al. (US 2014/0303693) in view of Stephan (US 2020/0368549).
Re Claim 11, Haarlander discloses the claimed invention substantially as set forth in claim 1. 
	Haarlander discloses that the illumination component is coupled to the shell (para. [0074], a plurality of light sources 6, such as LEDs or laser diodes, are placed on the inside of the tube and also may be placed on the top side of the cup), but is silent regarding the illumination component being releasably coupled to the shell.
	However, Stephan discloses a light therapy apparatus (abstract) and teaches illumination component releasably coupled to the shell (para. [0058], the light tube can be removably mounted on the inner surface of the pad or belt 560 by many different mounting means) for the purpose of disposing or cleaning the shell or disposing and replacing the illumination component (para. [0141]).  
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Haarlander, by configuring the illumination component to be releasably coupled to the shell, as taught by Stephan, for the purpose of disposing or cleaning the shell or disposing and replacing the illumination component (para. [0141]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, October 22, 2022Examiner, Art Unit 3792